Citation Nr: 1816137	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-24 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased compensable disability rating for bilateral hearing loss.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel



INTRODUCTION

The Veteran had active service from March 1970 to October 1971, to include in the Republic of Vietnam; his awards include a Purple Heart medal.  

These matters come to the Board from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

These matters were previously remanded by the Board in February 2016 and August 2016 for additional development, including relevant VA examinations, to obtain outstanding VA treatment records, and to provide the Veteran with proper notice regarding his TDIU claim.  As there has been substantial compliance with the prior remand directives regarding the Veteran's claims, the matters are properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's bilateral hearing loss disability has been manifested by no worse than Level II hearing loss in the left ear and Level III hearing loss in the right ear.  

2.  The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an increased compensable disability rating for bilateral hearing loss have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2. 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2017).  

2.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board.").  To the extent that the Veteran has disagreed with the findings of the March 2016 and October 2016 VA examinations because he believes they do not accurately document the severity of his hearing loss disability in a real world setting, the Board has addressed his contentions further herein.  Importantly, the Board finds no probative evidence that the March 2016 or October 2016 VA examinations are inadequate for rating purposes.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  



II.  Increased Rating - Bilateral Hearing Loss  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's increased rating claim on appeal, the Board has considered the relevant temporal period including one year prior to the Veteran's August 2012 increased rating claim, as well as whether any additional staged rating periods are warranted.  

The Veteran's bilateral hearing loss disability is currently rated as noncompensable, or 0 percent disabling, from December 7, 1978 under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2017).  Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  The Rating Schedule also recognizes exceptional patterns of hearing impairment, see 38 C.F.R. § 4.86 (2017); however, as the evidence of record does not document such impairment at any time throughout the appeal period, there is no basis to alternatively rate the Veteran's hearing loss under Table VIA.  See 38 C.F.R. § 4.85(c).  

Turning to the evidence of record during the appeal period, a VA audiological consultation and evaluation in July 2012 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
Average
LEFT
25
40
65
65
49
RIGHT
20
35
45
60
40

The Veteran's speech recognition scores based on the Maryland CNC Test were 96 percent bilaterally.  The Veteran reported functional impact including difficulty hearing conversational speech, in noisy places, sound localization, and hearing the television, telephone, or radio.  

Upon VA audiology examination in November 2012, diagnostic testing revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
Average
LEFT
15
40
65
65
46
RIGHT
20
25
40
50
34

The Veteran's speech recognition scores based on the Maryland CNC Test were 92 percent in the left ear and 96 percent in the right ear.  The Veteran further reported functional impact upon the ordinary conditions of daily life, including the ability to work, in that he experienced difficulty with communication in person and on the telephone, difficulty with sound localization, and difficulty hearing the television and radio.  

A follow up VA audiological evaluation in June 2013 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
Average
LEFT
20
35
60
60
44
RIGHT
20
35
55
55
41

The Veteran's word recognition scores, based upon the CID W-22 word list, were 84 percent in the left ear and 80 percent in the right ear.  The Veteran reported difficulty hearing clients in his employment as a real estate broker, while speaking at group functions, difficulty using a telephone or television, and difficulty with sound localization.  

A private audiology examination in July 2013 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
Average
LEFT
25
35
65
70
49
RIGHT
25
35
55
60
44

The Veteran's word recognition scores, based upon the NU-6 word list, were 96 percent in the left ear and 92 percent in the right ear.  

A VA audiology examination in March 2016 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
Average
LEFT
25
40
60
65
48
RIGHT
25
40
50
55
43

The Veteran's speech recognition scores based on the Maryland CNC Test were 92 percent in the left ear and 90 percent in the right ear.  The Veteran reported that he was self-employed as a real estate broker for over 30 years and that his hearing loss made it hard to understand conversational speech even with his hearing aids, and especially in crowded environments, which resulted in embarrassment when he misunderstood questions or got names wrong.  He further reported that he mostly communicated with clients face-to-face or over the phone.  The examiner stated that the Veteran's hearing loss may cause some problems depending on the vocation, and that he may have trouble working well in very noisy environments and in environments that required him to use non face-to-face communication equipment (such as speakers, intercoms, etc.) or in jobs which required a great deal of attention to high-pitched sounds (such as monitoring medical equipment).  

Most recently, upon VA audiology examination in October 2016, testing revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
Average
LEFT
25
40
60
65
48
RIGHT
25
40
50
55
43

The Veteran's speech recognition scores based on the Maryland CNC Test were 86 percent in the left ear and 92 percent in the right ear.  The Veteran reported functional impact including difficulty hearing and nervousness with background noise, difficulty hearing the television and telephone, trouble with sound localization, and decreased overall activity due to his hearing loss.  He stated that he felt like the sound booth testing reflected much better results than in the real world, when he was unable to hear anything.  The examiner noted that the Veteran was terminated in October 2015 for lack of sales productivity.  The Veteran stated that his hearing loss resulted in mixing up words and names at work.  The examiner concluded that the Veteran's hearing loss may cause some problems depending on the vocation, and that he may have trouble working well in very noisy environments and in environments that required him to use non face-to-face communication equipment (such as speakers, intercoms, etc.) or in jobs which required a great deal of attention to high-pitched sounds (such as monitoring medical equipment).  

In order to determine the appropriate disability rating for the Veteran's bilateral hearing loss based upon the audiologic results discussed above, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  

Based upon the July 2012 VA audiology evaluation results, Table VI assigns Roman numeral I to the left and right ears; as such, Table VII indicates that a noncompensable, or 0 percent, disability rating is warranted.  38 C.F.R. § 4.85(e).  Similarly, based upon the results of the November 2012 VA examination, Table VI assigns Roman numeral I to the left and right ears; as such, Table VII indicates that a noncompensable, or 0 percent, disability rating is warranted.  Id.  

Notably, the June 2013 audiology evaluation included speech recognition scores based upon the CID W-22 word list, rather than the Maryland CNC test; therefore, they are inadequate to rate the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85(a).  Nevertheless, the Board notes that even after applying the recorded speech recognition scores, Table VI assigns Roman numeral II to the left ear and Roman numeral III to the right ear; therefore, Table VII indicates that a noncompensable, or 0 percent, disability rating is warranted.  38 C.F.R. § 4.85(e).  

Similarly, the July 2013 private audiology evaluation included word recognition scores based upon the NU-6 word list, rather than the Maryland CNC test; therefore, they are inadequate to rate the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85(a).  Nevertheless, even with application of such scores, Table VI assigns Roman numeral I to the left and right ears; as such, Table VII indicates that a noncompensable, or 0 percent, disability rating is warranted.  38 C.F.R. § 4.85(e).  

Based upon the results of the March 2016 VA examination, Table VI assigns Roman numeral I to the left ear and Roman numeral II to the right ear; as such, Table VII indicates that a noncompensable, or 0 percent, disability rating is warranted.  Id.  Similarly, based upon the results of the October 2016 VA examination, Table VI assigns Roman numeral II to the left ear and Roman numeral I to the right ear; as such, Table VII indicates that a noncompensable, or 0 percent, disability rating is warranted.  Id.  

The Board has also considered the additional VA treatment records within the claims file; however, while they document the Veteran's ongoing general complaints of hearing difficulty requiring the use of hearing aids, they do not contain specific audiologic results; therefore, they are of little probative value in the context of the Veteran's increased rating claim for his service-connected bilateral hearing loss.  As discussed above, disability ratings for hearing loss are determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann, 3 Vet. App. at 349.  Additionally, March 2017 VA treatment records document that the Veteran was satisfied with the sound quality from the use of his hearing aids, and the following month, the Veteran reported that he was doing good with his hearing aids and did not require a follow-up appointment.  

Similarly, the Board has considered the lay evidence of record, which is probative insofar as is reports observable symptoms, such as difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that such lay statements assert entitlement to an increased disability rating, they are less probative than the objective evidence of record discussed herein which permit the required mechanical application of the Rating Schedule to numeric designations assigned based upon audiometric test results.  See Lendenmann, supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In April 2016, the Veteran reported his disagreement with the March 2016 VA examiner's findings; he stated that his hearing loss was a major factor in his October 2015 termination from his position as a real estate broker at a local resort.  He noted that his hearing aids were generally helpful in one-on-one conversation, but that they also amplified background noise and resulted in nervousness and anxiety.  He stated that the hearing aids were not helpful improving his communication over the telephone and that he also experienced spiritual loss due to his decreased ability to hear and sign during church meetings.  Finally, he noted that he was unable to localize sounds such as his cell phone ringing, his wife calling for him, or a car horn honking.  

Similarly, in May 2017, the Veteran submitted a statement asserting that the test results from a sound booth did not replicate his diminished hearing in a real world setting; he provided several examples where he misheard names or sounds in his daily life.  Additionally, the Veteran reported his belief that his additional symptoms of decreased equilibrium several times a week and car sickness were a result of his hearing loss.  

The Board has properly considered the Veteran's assertion that the audiology examinations of record do not adequately portray the severity of his condition because such tests were conducted in the sterile quiet of an audiology booth, which does not reflect the severity of his condition in normal daily life.  Notably, however, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  Significantly, in forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).  As such, the Board finds that the evidence of record is sufficient to rate the Veteran's hearing loss disability for the entire period on appeal.  

To the extent that the Veteran has reported additional symptoms of decreased equilibrium and car sickness which he believes are a result of his hearing loss, the Board is mindful that these symptoms are not contemplated in the rating schedule to be symptoms associated with hearing loss, but are specifically indicated by the rating schedule to be separately ratable disabilities which would be rated in accordance to the schedular criteria under the applicable diagnostic codes, provided such disabilities are present in the Veteran and determined to be service connected.  However, insofar as the Veteran asserts that such symptoms are related to his service-connected bilateral hearing loss so as to be considered in determining whether extraschedular referral might be warranted, the Board finds that the Veteran's assertions lack probative value given the complexity of the relationship alleged and the Veteran's lack of related medical expertise.  See Jandreau, 492 F.3d at 1376-77.  Moreover, there is no probative evidence in the record to otherwise suggest that symptoms of dizziness or nausea are related to the Veteran's bilateral hearing loss; as such, the Board is precluded from finding such a relationship exists.  See 38 C.F.R. § 4.14 (2017) ("[T]he use of manifestations not resulting from service connected disease or injury in establishing the service connected evaluation. . . [is] to be avoided.").

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable disability rating for bilateral hearing loss for the entire period on appeal.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  TDIU  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2017).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2017); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service connected for PTSD (rated as 50 percent disabling from September 19, 2012), tinnitus (rated as 10 percent disabling from August 24, 2012), bilateral hearing loss (rated as noncompensable from December 7, 1978), and a pilonidal cyst residual scar (rated as noncompensable from December 7, 1978).  In this case, the Veteran's combined 60 percent disability rating from September 19, 2012 arguably meets the schedular requirements for assignment of a TDIU based on the common etiology of his PTSD, bilateral hearing loss, and tinnitus stemming from the Veteran's combat service (for which the service-connected disorders may be considered as one disability rated at 60 percent). 38 C.F.R. § 4.16 (a)(2).  Nevertheless, as discussed below, the Board concludes that the Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities for any period on appeal.  

The Veteran's December 2016 formal TDIU application asserted that he was prevented from securing or following any substantially gainful occupation due to his hearing loss and PTSD.  He reported that he had last worked full time in October 2015 as a real estate broker for a resort, a position which he had held for approximately 30 years.  The Veteran further reported an educational history including three years of college and additional training in real estate.  Finally, the Veteran reported that he left his last job because of his disabilities; however, he did not include any additional facts or information within his TDIU application.  

Regarding functional impact upon his ability to work related to his service-connected PTSD, the Board notes that upon VA examination in November 2012, a VA examiner found that the Veterans PTSD resulted in difficulty in establishing and maintaining effective work and social relationships; however, the overall impairment identified by the examiner was no worse than occupational and social impairment with reduced reliability and productivity.  More recently, upon VA PTSD examination in October 2016, the VA examiner noted that the Veteran's symptoms of depressed mood and sleep impairment would result in mild impairment to the Veteran's ability to maintain task persistence and pace, and thus, to complete work in an efficient, organized, and timely manner.  The examiner added that the Veteran's anxiety and sleep impairment would result in mild impairment in the ability to maintain focus, attend to details, and to understand and retain instructions, and may therefore increase his risk of making mistakes.  Finally, the examiner wrote that the Veteran's depressed mood, anxiety, and irritability would result in mild to moderate impairment in the ability to work cooperatively and effectively with supervisors, coworkers, and the public.  Significantly, however, the examiner concluded that the Veteran's PTSD resulted in no worse than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms which were controlled by medication.  

The Board acknowledges that a December 2016 letter from a private therapist reports that the Veteran's PTSD and physical health problems resulted in anxiety, paranoia, and isolated behaviors, which impaired his functioning, communication, and focus.  The therapist also noted that the Veteran was able to accommodate his hearing impairment over the many years as a successful salesman, but that recently, he reported increased difficulty with conversation, including in group settings and on the telephone.  The therapist ultimately recommended that the Veteran be granted unemployability due to his decreased ability to perform daily activities of life such as working, talking on the phone or in a group of people, listening to the television or music, or staying in touch with friends and comrades.  The Board has considered the conclusion of the December 2016 private therapist; however, given its inconsistency with the thorough VA PTSD examinations of record discussed above, it is of little probative value in the context of the Veteran's TDIU claim.  Notably, the therapist's conclusion was rendered following an initial appointment with the Veteran, while the VA opinions discussed above were based upon thorough examinations and reviews of the Veteran's medical history and claims file; therefore, they are entitled to greater probative value.  

Regarding functional impact from his residual scar from pilonidal cyst excision, the Board finds it probative that an October 2016 VA examiner found no resulting functional impact upon sedentary or physical occupational settings.  

As discussed above regarding the Veteran's service-connected bilateral hearing loss, the Board has considered the functional effects of the Veteran's hearing loss, including difficulty understanding speech generally; however, to the extent that the Veteran asserts that his hearing loss precludes substantially gainful employment, the Board finds such assertions to be less probative when compared to the additional evidence of record.  Notably, the Veteran's hearing loss has been largely stable since 1978, and it has not warranted an increased disability rating during any period on appeal.  Additionally, the Veteran was able to function in a successful sales position as a real estate broker for approximately 30 years.  Although he asserts that he was terminated due to his service-connected disability, an October 2015 letter from the resort where the Veteran previously worked documents that his termination was based upon a business decision to utilize different sales and management companies.  

The Board has also considered the lay evidence submitted by the Veteran in support of his claim of unemployability, including December 2016 statements from the Veteran's spouse and a friend of 18 years.  However, while such statements assert that the Veteran's PTSD and hearing loss played a role in his diminishing job performance and eventual termination, the Board has accorded more probative value to the clinical findings made by VA medical professionals addressing the severity of the Veteran-s service-connected disabilities.  

Given the above, the Board concludes that the preponderance of evidence weighs against the Veteran's TDIU claim for the entire period on appeal, there is no reasonable doubt to be resolved, and the TDIU claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


ORDER

An increased compensable disability rating for bilateral hearing loss is denied for the entire period on appeal.  

A TDIU rating is denied for the entire period on appeal.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


